Per Curiam,
The defendant was charged with desertion and nonsupport. Sufficient facts are presented to give the court jurisdiction, and after a full hearing on the merits of the case the sentence is in accordance with the statutes. So far as the record discloses the facts were rightly determined in the court below, and further than this we will not inquire: Commonwealth v. James, 142 Pa. 32; Commonwealth v. Dean, 21 Pa. Superior Ct. 641; Philadelphia v. Dezsi, 56 Pa. Superior Ct. 414.
The decree of the court below is affirmed, and the record remitted, and it is ordered that the appellant appear at such time he may be called and that he be by that court committed until he has fully complied with the sentence or any part of it that has not been performed at the time this appeal became a supersedeas.